Citation Nr: 1712368	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-10 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served in active duty from January 1951 to October 1952 and was awarded the Korean Service Medal with three Bronze Service Stars and the National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in his substantive appeal.  However, in March 2016, he indicated that he wished to cancel that hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

In April 2016, the Board remanded the case for further evidentiary development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

In April 2016 and June 2016, prior to the promulgation of a decision by the Board, the Veteran submitted correspondence stating that he wished to withdraw from appellate review his claim of entitlement to service connection for a heart disorder, to include as secondary to PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for a heart disorder, to include as secondary to PTSD, have been met.  38 U.S.C.A.         § 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.       § 20.204.  In April 2016 and June 2016, prior to the Board promulgating a decision, the Veteran submitted correspondence stating that he was satisfied by the prior rating decisions and that he no longer desired to proceed with his appeal.  Therefore, the Board finds that the April 2016 and June 2016 correspondence satisfy the requirements for withdrawal of a substantive appeal as to the issue of entitlement to service connection for a heart disorder, to include as secondary to PTSD.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. § 20.202 (2016).  As the pertinent criteria for withdrawal of the issue of entitlement to service connection for a heart disorder, to include as secondary to PTSD, have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  The Board consequently does not have jurisdiction to review it, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a heart disorder, to include as secondary to PTSD, is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


